Citation Nr: 1714701	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-12 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for folliculitis.

2.  Entitlement to an initial, compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1986 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran's current folliculitis did not have onset during active service and is not etiologically related to his active service. 

2.  The Veteran's diastolic pressure has not been predominantly 100 mm Hg or more, and his systolic pressure has not been 160 mm Hg or more, during the entire period on appeal; he has not had a history of diastolic pressure predominantly 100 mm Hg or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for folliculitis have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).

2.  The criteria for a compensable disability rating for hypertension have not been met for any period on appeal.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107, 5112 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided adequate notice in a letter sent in August 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations as discussed further on in the decision.  

In this regard, in the May 2012 VA Form 9, Appeals to Board of Veterans' Appeals, the Veteran indicated that he continued to receive treatment from his primary care provider.  Thereafter, by written request dated in July 2012, the VA attempted to obtain treatment records from the Portsmouth Naval Medical and again by telephone in September 2012.  In August 2012, a negative response from Portsmouth Naval Medical Center advised that there were no outpatient records located at the medical facility for the Veteran.  Notably, treatment records from Portsmouth National Medical Center dated October 2010 show the Veteran participated in a sleep study and also include a September 2011 private laboratory findings for kidney disease.  

In addition, during the appeal period, the Veteran submitted additional evidence in the form of private treatment records dated in May 2012 showing diagnosis of folliculitis.  By correspondence dated on April 15, 2016, the VA requested the Veteran identify outstanding private treatment records relevant to the claims on appeal, or to submit the enclosed VA Form 21-4142, Authorization to Discuss Information to the Department of Veterans Affairs, allowing VA to obtain the records on his behalf.  

The Veteran was also informed that the VA requested an examination through a private medical facility in order to determine the etiology of any skin disease and the current level of his hypertension disability; and, that the private facility will soon advise him of the date, time, and place of this examination.  The Veteran was further advised that this notification will be in writing, by telephone, or perhaps both and if he is unable to keep the appointment or desires to reschedule, he must contact the medical facility on the appointment notice as soon as possible.  The April 2016 correspondence also informed the Veteran that if he failed, without good cause, to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  The correspondence provided examples of good cause to include, but not limited to, illness or hospitalization; or, death of a family member, etc.  

On April 29, 2016, the QTC Medical Services informed the AOJ that the Veteran failed to report to his April 27, 2016 scheduled examination to assess his disability claims.  As described in greater detail below, the scheduled examinations were necessary to decide the issues on appeal.  The Veteran or his representative has not provided an explanation for the Veteran's failure to report.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.655; Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Moreover, review of the record evidence shows the Veteran did not provide any additional evidence requested or submit the authorization form allowing VA to obtain outstanding records.  See August 2016 VA Form 21-4138.

In light of the foregoing, the Board finds that there is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, service connection based solely on continuity of symptomatology is only available for claims predicated on chronic diseases as set forth in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's folliculitis is not listed in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a) as chronic diseases.

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.   Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is competent to testify to factually observable injuries and treatment in service, the timing of the observable symptoms of his skin disease and hypertension, and receipt of medical treatment because these are observable by his own senses and within the realm of knowledge of a lay person.  Id.  These reports must be considered with the other evidence of record, including medical records during and after service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).  If the favorable evidence outweighs the unfavorable evidence, or the favorable and unfavorable evidence are in relative equipoise, the Veteran prevailing in either event; but if a preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for folliculitis that he contends developed during active military service.  Specifically, he attributes current folliculitis in the groin area is related to in service diagnosis and treatment for folliculitis.  He also contends that he had folliculitis for the majority of his military service continuing to the present.  See November 2011 VA Form 21-4138; November 2011 NOD.

Service treatment records include several periodic reports of medical history and examinations.  A June 1997 periodic Report of Medical Examination for the Medical Enlisted Commissioning Program (MECP) indicates clinical examination of the skin diagnosed mild pseudofolliculitis barbae.  However, a June 1997 Report of Medical History indicates the Veteran checked "no" indicating no current medical history of skin disease.

The Veteran's service treatment records also document folliculitis in the problem list.  A July 1989 and December 1994 Report of Medical Examination shows the Veteran received a normal clinical evaluation of the skin and on the December 1994 Report of Medical History he checked "no" to having or having had any skin diseases.  However, reported having a right ankle injury.

A February 2003 Report of Medical Examination shows the Veteran received a normal clinical evaluation of the skin and the Veteran denied having or having had a skin disease on a February 2003 Report of Medical History.

Service treatment records document that the Veteran was treated on multiple occasions for swelling of the groin; however in June 2004 the diagnosis was "reoccurring furuncle" due to ingrown hairs.  A September 2004 service treatment record shows the Veteran was diagnosed and treated for folliculitis in the scrotum area.  A December 2004 service treatment record shows he was diagnosed and treated for folliculitis of the groin.  

A February 2006 and October 2007 Report of Medical History shows the Veteran selected "no" for skin diseases (e.g. acne, eczema, psoriasis).  However the Veteran indicated having surgery on his right ankle, and left knee injury.

A February 2010 Report of Medical Assessment indicates a normal clinical evaluation of the skin.  A February 2010 Report of Medical History shows the Veteran selected "no" for skin diseases (e.g. acne, eczema, psoriasis).  Here, the Veteran did however report having additional conditions to include right ankle injury and surgery, minor illnesses he referred to as cold and headache, wearing glasses, and also that he was taking medication.

In September 2010, the Veteran underwent a general medical examination in conjunction with this claim.  The examination report notes the Veteran's reported history to include diagnosis of folliculitis that did not involve any exposed areas.  The Veteran reported intermittent folliculitis in the groin with flare-ups of two to three times per year described as oozing and itchy.  The examination report notes review of the claims file through August 11, 2010 and current examination of the skin, to include the groin area, revealed no folliculitis present and no skin disease present.  The examiner concluded that there was no diagnosis as there was no pathology to render a diagnosis. 

Regarding nexus, or a linkage, there is no competent and probative evidence that, in fact, establishes a medical nexus between any current folliculitis disability and service-to include the treatment for folliculitis documented in the service treatment records-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.  

The Board notes that because the Veteran failed to report for a VA examination, the Board must rely on the evidence of record.  38 C.F.R. § 3.655 (a),(b).  The Veteran is competent to report having folliculitis in service, which is consistent with his July 1997, September 2004, and December 2004 service treatment records.  He is also competent to report that he has the condition presently.  Here, the Board notes that the Veteran did not report any skin problems at service discharge, which would also include multiple periodic Reports of Medical History completed during military service documenting the Veteran's denial of any skin disease and also Reports of Medical Examinations indicating no clinical skin abnormality was found upon examination. See July 1989, December 1994, and February 2003 Reports of Medical History and Reports of Medical Examination; February 2006, February 2007, September 2010 Reports of Medical History.  The denial of a skin disease on the February 2010 Report of Medical History, approximately seven months prior to service separation, and the absence of folliculitis or pathology of a skin disease on examination on September 2, 2010, approximately three weeks prior to the Veteran's September 30, 2010 service discharge date.   

Post service, private treatment records dated in May 2012 show the Veteran presented with complaints of a rash in the groin.  Following examination, it was concluded by a private clinician, Dr. E.C., that the Veteran had pruritic rash of the groin/scrotum that appears consistent with folliculitis and likely a form of pseudofolliculitis barbae of the groin.  In the May 2012 private medical record, Dr. C. noted that the Veteran presented with a long-standing rash in the groin area, which he reported has been recurrent and was treated during military service and later diagnosed with folliculitis.  

In light of the foregoing, the Board finds that the May 2012 statement from Dr. C. lacks probative value as a medical nexus opinion because the clinician did not provide a medical opinion or causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the factually accurate, fully articulated, sound reasoning for the conclusion contributes probative value to a medical opinion).  Its value is only that of recording the Veteran's report of the history of the skin condition.
 
The Board has reviewed the evidence and finds that the preponderance of the evidence is against the claim of entitlement to service connection for folliculitis.  The Board acknowledges that the Veteran was treated in service for this condition on two occasions.  However, there is no competent and credible evidence of a nexus between the Veteran's post service skin disability and service.  To establish a right to compensation for a present disability, the evidence must show a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

To the extent that the Veteran contends that his current folliculitis is related to in service diagnosis of folliculitis, in contrast, during his February 2010 examination prior to separation from service, the Veteran did not report any skin problems.  No clinical abnormality was found upon examination.  In this regard, if the Veteran had been experiencing recurrent symptoms of skin problems during service, it would be reasonable to infer that he would have reported such symptoms at his February 2010 service discharge examination, especially because he did report other conditions at that time to include having a right ankle injury, a left knee injury, minor illnesses he referred to as cold and headache, that he was taking medication, and also that he requires eye glasses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  

The Board has not ignored the Veteran's contention in his May 2012 VA Form 9 that the September 2010 examiner examined his groin area very briefly, and has not ignored his report in that Form 9 that he was given a sports cream during service to treat the rash but that the rash never went away.  As to the comment about the examination, the Board finds it insufficient to determine that the examination was other than adequate.  As to the statement that the rash never went away during service, this is inconsistent with the service treatment records which tend to show by examination and by the Veteran's own contemporaneous reports in reports of medical history that the rash was not present between 2004 and 2010.  

To the extent that the Veteran seeks to provide his own nexus opinion that the rash present during service is related to the folliculitis that he currently has, in light of the evidence that tends to show that the folliculitis was not present for many years later in his service, the Board finds that the opinion is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the diagnosis and/or etiology of the Veteran's claimed folliculitis condition is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3s 1313,1316 (Fed. Cir. 2009)  The most probative evidence shows that the rash was not present from approximately 2004 to 2010 and that long time period makes the determination of whether there is a nexus between the current folliculitis and his folliculitis in service a complex question beyond the knowledge of a layperson.  

Finally, as to the question of whether there is a nexus between the Veteran's service and his currently diagnosed folliculitis, the Board finds that the evidence of record is not in relative equipoise.  Of significance is the fact that the Veteran failed to report for a scheduled examination without good cause.  The Board notes that the AOJ attempted to provide the Veteran a VA examination to determine the nature and etiology of his skin condition.  However, the Veteran failed to appear for that examination.  Information from that examination may have proven beneficial to the Veteran's claim for service connection.  In any event, there is no probative and competent evidence that current folliculitis is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to service connection for folliculitis, is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


III.  Hypertension - Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  Here, the questions for consideration are entitlement to higher initial and subsequent ratings assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126.

The Veteran's hypertension was assigned a noncompensable disability rating effective October 1, 2010.  A 10 percent disabling under Diagnostic Code 7101, applicable to hypertensive vascular disease.  A 10 percent rating is warranted where the diastolic pressure is predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted where the diastolic pressure is predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted where the diastolic pressure is predominantly 120 or more, and a 60 percent rating is warranted where the diastolic pressure is predominantly 130 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.  

As indicated above, on April 29, 2016, QTC Medical Services informed the AOJ that the Veteran failed to report to his scheduled VA examination to assess his rating claim.  The Veteran has not shown good cause for failing to report for his scheduled VA examination, including any argument that he did not receive notification of the scheduled examination.  Specifically, in March 2017, the Veteran's representative argued that "[t]he appellant failed to report for compensation and pension examination.  Although the Veteran did not report for examination, the failure to do so is not determinative of the outcome in this appeal."  See March 2017 Appellant's Brief.

In light of the foregoing, there is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing to report to be examined.  See 38 C.F.R. § 3.655.

As noted above, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, VA regulations require specific action to be taken in accordance with 38 C.F.R. § 3.655(b) as appropriate.  38 C.F.R. § 3.655(a).  

Paragraph (b) specifies that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Because the available record does not provide a basis for awarding the benefit sought, because the Veteran failed to report for his scheduled contracted VA examination, and because this matter arises from an original compensation claim, the Board must rely on the evidence of record.  38 C.F.R. § 3.655 (a),(b).  

The Veteran is seeking a compensable initial rating for hypertension.  His service treatment records document treatment for hypertension well controlled with medication regimen and also document that the Veteran presented for blood pressure check and control.  The Veteran's service treatment records document a vast majority of blood pressure measurements but do not show diastolic measurements predominately 100 or more or systolic pressures predominantly 160 or more.  On one occasion, the Veteran was noted to have a diastolic measurement of more than 110.  Specifically, a service treatment record dated April 2, 2007 shows blood pressure readings were 158/101, 160/111.  Otherwise, service treatment records show the Veteran's systolic pressures ranging from 115 to 154 mmHG and diastolic pressures ranging from 54 to 98 mmHG.

Additionally, service treatment records include a February 2010 Report of Medical Assessment, which indicates the clinician noted the Veteran's history of hypertension.  A February 2010 Report of Medical History prior to service separation shows the Veteran selected "yes" for having high or low blood pressure.

In September 2010, the Veteran underwent a general medical examination in conjunction with this claim.  The examination report notes the Veteran's reported history that he was diagnosed with hypertension in May 2007 during military service.  He endorsed symptoms to include dizziness and feeling tired at times.  According to the Veteran's reports, treatment included HCTZ for four years, with the same response.  He denied side effects and any functional impairment.  Blood pressure readings were 120/79, 115/79, and 117/70.  The examiner diagnosed hypertension and concluded there were no residuals due to hypertensive condition and no finding of hypertensive heart disease.  Additionally, the examiner determined his disability had no effects on his usual occupation or on his usual daily activities.

Post-service treatment records consist of an October 2010 sleep study record, which shows the Veteran's blood pressure was 133/82.  Additionally, a May 2012 private treatment record shows the Veteran's blood pressure was 124/78.  See May 2012 Bennetts Creek Family Medicine, Bayview Physician Services treatment records.

After a review of the pertinent evidence, the Board determines that a compensable initial rating is not warranted at any time during the period on appeal.  As discussed above, the Veteran's hypertension has been manifested by diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160.  In order to warrant a compensable rating, the Veteran's diastolic pressure must be predominantly 100 or more, his systolic pressure must be predominantly 160 or more, or he must have a history of diastolic pressure predominantly 100 or more and require continuous medication for its control.  See 38 C.F.R. § 4.104, DC 7101.  As discussed above, that degree of impairment is not shown at any time during the appeal period. 

The Board acknowledges the Veteran's contentions that his hypertension is uncontrolled and that his medication is often changed.  See November 2011 Notice of Disagreement (NOD).  As well as his reports that he requires continuous medication for control of hypertension.  See May 2012 VA Form 9 Appeal to Board of Veterans Appeals.  The Veteran is competent to report having to take medication to control his blood pressure, and such statements are consistent with the objective medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Despite the Veteran's contentions in his November 2011 NOD and May 2012 substantive appeal, the medical evidence does not show persistent diastolic readings of 160 or systolic readings above 100.  Indeed, on one occasion, the Veteran was noted to have a diastolic measurement of more than 110.  Specifically, a service treatment record dated April 2, 2007 shows blood pressure readings were 158/101, 160/111.  In this regard, the recorded blood pressure readings in the medical evidence show no other diastolic pressure readings at or above 100 and no systolic pressure readings at or above 160.  The medical evidence does show the Veteran takes medication for this disability, but medication alone is not sufficient to warrant a compensable rating.  To do so, the record must show that the Veteran had a history of diastolic pressure predominantly 100 or more that required continuous medication for control.  Such a history was not shown and was dismissed by the Veteran's service treatment records, September 2010 examination report, and post-service treatment records.  As such, the record does not show any symptoms of hypertension that would warranted a compensable rating.

Therefore, the Board finds that the preponderance of the evidence is against an initial compensable schedular rating for hypertension.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

IV.  Extraschedular

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans hypertension are addressed by criteria found in the rating schedule.  Specifically, the Veteran's diastolic pressure has not been predominantly 100 mm Hg or more and his systolic pressure has not been 160 mm Hg or more during the entire period on appeal.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has four other service-connected disabilities, patellofemoral syndrome of the left knee rated as 10 percent disabling; status post left ankle fracture rated as 10 percent disabling; status post right ankle fracture rated as 10 percent disabling; and a compensable disability rating for residual scar of the right ankle.  There is no collective effect of his other service connected disabilities that makes his disability picture an exceptional or unusual one with regard to his hypertension.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


ORDER

Entitlement to service connection for folliculitis is denied.

Entitlement to a compensable, initial rating for hypertension is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


